Citation Nr: 1605119	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-21 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.

3.   Entitlement to service connection for a right knee disorder.

4.   Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to April 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems. 

The Board's disposition of the service connection claims for tinnitus and bilateral hearing loss are set forth below.  The service connection claims for left and right knee disorders are being REMANDED to the AOJ for further action.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1. The Veteran's assertions of in-service noise exposure to explosives are credible and are consistent with the circumstances of his service.

2. Resolving all reasonable doubt in favor of the Veteran, his bilateral hearing loss had an onset during service and has continued to be present.

3. Resolving all reasonable doubt in favor of the Veteran, his tinnitus had an onset during service and has continued to be present.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

As the Board's decision with regard to the Veteran's claims for service connection for tinnitus and bilateral hearing loss is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to those claims.  However, the Board defers consideration of the merits of the Veteran's claim for service connection for left and right knee disorders pending additional development consistent with the VCAA.


II.   Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The requirement of a current disability is satisfied when the claimant is shown to have the disability either at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to final adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases - including an organic disease of the nervous system (interpreted to include tinnitus and sensorineural hearing loss) -to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, organic diseases of the nervous system (interpreted to include tinnitus and sensorineural hearing loss) are among the diseases listed in section 3.309(a).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.   Contentions

B. The Veteran contends that he has hearing loss and experiences tinnitus as a result of in service noise exposure during landmine demolition and warfare school.  The Veteran's specialty number in service was 1371 for combat engineer.  During his hearing, he said that during service, he was exposed to explosive blasts about 10 to 20 times each week. See BVA hearing transcript, page 6.  He also stated that he experienced ringing in his ears after these explosions, but as a Marine in the 1960's, he was told to "suck it up."  He also reported that his earing became diminished during service. See pgs. 12-13 of the BVA transcript.  He also reported that he received hearing tests through his post service employers but did not think he could retrieve those records.  See BVA transcript, pgs. 15-20.    Analysis

In the present case, there is no dispute that the Veteran has a current bilateral hearing loss disability and tinnitus as defined by the VA.  In this regard, the report of an October 2012 VA audiometric examination clearly reflects, among other things, that his auditory thresholds in both ears are greater than 25 decibels at 500, 1000, 2000, and 3000 Hertz.  The report also reflects that he suffers from tinnitus.  See October 2012 VA Examination.

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  The Veteran's military occupational specialty (MOS) was Combat Engineer, which exposed him to the noise of explosives detonating approximately three feet from his face.  See DD214; see also October 2015 BVA Hearing Transcript, pg. 5-7.  The record reflects that the Veteran was exposed to excessive noise during service, and his statements in that regard are wholly consistent with the circumstances, conditions, and hardships of his service.  

As to the nexus, or link, between the Veteran's currently shown disability and service, the Board notes, as an initial matter, that the Veteran is competent to provide statements with respect to the onset and presence of tinnitus and diminished hearing, inasmuch as the symptoms are observable by a lay person.  The Board finds, moreover, that the Veteran's statements with respect to onset in service are credible, as there has been no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated hearing loss and tinnitus since his discharge from service.  Further, pursuant to the holding in Reeves v. Shinseki, his credible statements may be used to establish not only the presence of acoustic trauma during service, but also the presence of tinnitus and hearing loss themselves.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Veteran did not undergo audiometric testing at the time of his separation from service, and he has indicated, in effect, that the problems he had with tinnitus and hearing loss have continued, or have been persistently recurrent, to the present time. 

The Board acknowledges that the October 2012 VA audiologist was not able to render an opinion as to the etiology of the Veteran's hearing loss and tinnitus.  The examiner noted that the claims file was not available for review and found that without review of the claims file, an opinion could not be given without resorting to speculation.  Additionally, an addendum opinion was obtained in November 2012, at which time the examiner stated that an opinion could not be given without resorting to speculation due to a lack of audiometric data for hearing thresholds during military service.  Inasmuch as the examiner was not able to determine the etiology of the Veteran's hearing loss and tinnitus, the Board finds that the examiner's opinion is of limited probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, inasmuch as both tinnitus and sensorineural hearing loss are recognized as chronic diseases, they can be service-connected on the basis of continuity of symptomatology alone, without a medical nexus opinion.  See, e.g., Walker, supra.

On balance, and taking into account the totality of the evidence - including the Veteran's credible statements with respect to onset and continuity of symptoms, and lack of audiometric testing at separation - the Board is persuaded that the criteria for service connection for tinnitus and bilateral hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102 (2015).  Service connection for tinnitus and bilateral hearing loss is therefore granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to his claim for service connection for a left and right knee disorder, the Veteran has alleged that his injuries were caused in service when he had to jump into uneven holes after setting off explosives, which happened anywhere from three to ten times a day.  See October 2015 BVA Hearing Transcript, pg. 26.  In an October 2015 hearing, the Veteran testified that his knees would be sore after the jumps but he did not receive treatment for his pain.  In June 2010, the Veteran was diagnosed with moderate to severe left knee medial degenerative joint disease (DJD), also known as osteoarthritis, and mild patellar lateral DJD/moderate right knee medial DJD.  

On review of the record, the Veteran has not been afforded a VA examination to address whether his current disability of DJD in both knees is directly related to service.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2015).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that a VA examination and appropriate medical opinion - based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale - is needed to resolve the claims for service connection for left and right knee disorders.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to affording the Veteran a VA examination, to ensure that the record is complete and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and provide appropriate releases for any care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  

If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  After the foregoing development has been completed to the extent possible, afford the Veteran a VA examination for his left and right knee disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. whether is it 50 percent or more probable) that repeated uneven jumps into holes could cause a lifelong injury to knees, specifically, whether those jumps could cause DJD of the knees.

The examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. whether is it 50 percent or more probable) that:

a)   the Veteran's moderate to severe left knee medial DJD was caused by or is a result of the repeated in-service jumps;

b)   the Veteran's mild patellar lateral DJD/moderate right knee medial DJD was caused by or is a result of the repeated in-service jumps.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinions without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  

If any benefit sought remains denied the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.

4.   Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


